

115 S1935 IS: Tribal Tax and Investment Reform Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1935IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Moran introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to treat Indian tribal governments in the same manner as
			 State governments for certain Federal tax purposes, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Tribal Tax and Investment Reform Act of 2017. 2.FindingsThe Congress finds the following:
 (1)There is a unique Federal legal and political relationship between the United States and Indian tribes.
 (2)Indian tribes have the responsibility and authority to provide governmental programs and services to tribal citizens, develop tribal economies, and build community infrastructure to ensure that Indian reservation lands serve as livable, permanent homes.
 (3)The United States Constitution, U.S. Federal Court decisions, Executive orders, and numerous other Federal laws and regulations recognize that Indian tribes are governments, retaining the inherent authority to tax and operate as other governments, including (inter alia) financing projects with government bonds and maintaining eligibility for general tax exemptions via their government status.
 (4)Codifying tax parity with respect to tribal governments is consistent with Federal treaties recognizing the sovereignty of tribal governments.
 (5)That Indian tribes face historic disadvantages in accessing the underlying capital to build the necessary infrastructure for job creation, and that certain statutory restrictions on tribal governance further inhibit tribes’ ability to develop strong governance and economies.
 (6)Indian tribes are sometimes excluded from the Internal Revenue Code of 1986 in key provisions which results in unfair tax treatment for tribal citizens or unequal enforcement authority for tribal enforcement agencies.
 (7)Congress is vested with the authority to regulate commerce with Indian tribes, and hereby exercises that authority in a manner which furthers tribal self-governance, and in doing so, further affirms the United States government-to-government relationship with Indian tribes.
			3.Treatment of Indian tribes as States with respect to bond issuance
 (a)In generalSubsection (c) of section 7871 of the Internal Revenue Code of 1986 (relating to Indian tribal governments treated as States for certain purposes) is amended to read as follows:
				
 (c)Special rules for tax-Exempt bondsIn applying section 146 to bonds issued by Indian tribal governments (or subdivisions thereof), the Secretary shall annually—
 (1)establish a national bond volume cap based on the greater of— (A)the State population formula approach in section 146(d)(1)(A) (using national tribal population estimates supplied annually by the Department of the Interior in consultation with the Census Bureau), and
 (B)the minimum State ceiling amount in section 146(d)(1)(B) (as adjusted in accordance with the cost of living provision in section 146(d)(2)), and
 (2)allocate such national bond volume cap among all Indian tribal governments seeking such an allocation in a particular year under regulations prescribed by the Secretary..
 (b)Repeal of essential governmental function requirementsSection 7871 of such Code is further amended by striking subsections (b) and (e). (c)Effective date (1)Subsection (a)The amendment made by subsection (a) shall apply to obligations issued in calendar years beginning after the date of the enactment of this Act.
 (2)Subsection (b)The repeals made by subsection (b) shall apply to transactions after, and obligations issued in calendar years beginning after, the date of the enactment of this Act.
				4.Treatment of pension and employee benefit plans maintained by tribal governments
			(a)Amendments to the Internal Revenue Code of 1986
 (1)Qualified public safety employeeSection 72(t)(10)(B) of the Internal Revenue Code of 1986 (defining qualified public safety employee) is amended by—
 (A)striking or political subdivision of a State and inserting , political subdivision of a State, or Indian tribe; and (B)striking such State or political subdivision and inserting such State, political subdivision, or tribe.
 (2)Governmental planThe last sentence of section 414(d) of such Code (defining governmental plan) is amended to read as follows: The term governmental plan includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (3)Domestic relations orderSection 414(p)(1)(B)(ii) of such Code (defining domestic relations order) is amended by inserting or tribal after State. (4)Exempt governmental deferred compensation planSection 3121(v)(3) of such Code (defining governmental deferred compensation plan) is amended by inserting by an Indian tribal government or subdivision thereof, after political subdivision thereof,.
 (5)Grandfather of certain deferred compensation plansSection 457 of such Code is amended by adding at the end the following new subsection:  (h)Certain Tribal Government Plans GrandfatheredPlans established before the date of enactment of this subsection and maintained by an Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing, in compliance with subsection (b) or (f) shall be treated as if established by an eligible employer under subsection (e)(1)(A)..
				(b)Amendments to the Employee Retirement Income Security Act of 1974
 (1)In generalThe last sentence of section 3(32) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)) is amended to read as follows: The term governmental plan includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (2)Domestic relations orderSection 206(d)(3)(B)(ii)(II) of such Act (29 U.S.C. 1056(d)(3)(B)(ii)(II)) is amended by inserting or tribal after State. (3)Conforming amendments (A)Section 4021(b) of such Act (29 U.S.C. 1321(b)) is amended by striking or at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting ; or, and by inserting after paragraph (13) the following new paragraph:
						
 (14)established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (B)Section 4021(b)(2) of such Act (29 U.S.C. 1321(b)(2)) is amended by striking , or which is described in the last sentence of section 3(32) and inserting a comma. (c)Effective dateThe amendments made by this section shall apply to years beginning after the date of the enactment of this Act.
			5.Treatment of tribal foundations and charities like charities funded and controlled by other
			 governmental funders and sponsors
 (a)In generalSection 170(b)(1)(A) of the Internal Revenue Code of 1986 is amended by adding at the end the following: For purposes of clause (vi), the term governmental unit includes an Indian tribal government (determined in accordance with section 7871(d)), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (b)Certain supporting organizationsSection 509(a) of such Code is amended by adding at the end the following: For purposes of paragraph (3), an organization described in paragraph (2) shall be deemed to include an Indian tribal government (determined in accordance with section 7871(d)), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			6.Improving effectiveness of tribal child support enforcement agencies by parity of access to the
			 Federal parent locator service and Federal tax refund offsets
 (a)Access to federal parent locator serviceSection 453(c) of the Social Security Act (42 U.S.C. 653(c)) is amended— (1)by striking and at the end of paragraph (4);
 (2)by striking the period at the end of paragraph (5) and inserting ; and; and (3)by adding at the end the following:
					
 (6)the child support enforcement agency of an Indian tribe or tribal organization that is eligible for a grant under section 455(f)..
				(b)Improving the collection of past-Due child support from Federal tax refunds
 (1)Amendment to the Social Security ActSection 464 of the Social Security Act (42 U.S.C. 664) is amended by adding at the end the following:
					
 (d)Applicability to Indian tribes and tribal organizations eligible for a grant under this partThis section, except for the requirement to distribute amounts in accordance with section 457, shall apply to an Indian tribe or tribal organization eligible for a grant under section 455(f) in the same manner in which this section applies to a State with a plan approved under this part..
 (2)Amendment to the Internal Revenue CodeSubsection (c) of section 6402 of the Internal Revenue Code of 1986 is amended by adding at the end the following: For purposes of this subsection, any reference to a State shall include a reference to any Indian tribe or tribal organization described in section 464(d) of the Social Security Act..
				7.Recognizing Indian tribal governments for purposes of determining under the adoption credit whether
			 a child has special needs
 (a)In generalSection 23(d)(3) of the Internal Revenue Code of 1986 (defining child with special needs) is amended—
 (1)in subparagraph (A), by inserting or Indian tribal government after a State; and (2)in subparagraph (B), by inserting or Indian tribal government after such State.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.